Citation Nr: 0006898	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic right 
epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had a period of active duty for training from 
March to June 1976, and served on active duty from June 1978 
to July 1979.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO). 

In June 1999, the Board of Veterans' Appeals remanded the 
case for additional development.  Subsequently, a November 
1999 continued the prior denial.


REMAND

As noted in the previous remand, the veteran is service 
connected for chronic right epididymitis, and a 10 percent 
evaluation is in effect under Diagnostic Code 7525.  Under 
that code, the disability is rated as a urinary tract 
infection.  The veteran's representative has argued that the 
veteran's disability should be related based on voiding 
dysfunction under Code 7515.  The record shows that the 
veteran suffered a spinal cord injury at C-7 in a motor 
vehicle accident in May 1996.  This resulted in incomplete 
quadriplegia and Brown-Sequard syndrome.  The veteran is able 
to walk short distances, but uses a wheelchair most of the 
time.  On VA examination in October 1996, the veteran 
complained of tenderness of the right testicle, burning on 
urination, marked urgency of urination, and wetting his pants 
once or twice per month.  The examiner did not note which, if 
any, of these symptoms were attributable to the veteran's 
partial paralysis as opposed to the service connected right 
epididymitis.  At a VA examination in May 1997, the examiner 
found scrotal tenderness but no objective signs of 
epididymitis.  The veteran denied dysuria, urinary frequency 
or difficulty in voiding.  

In light of the unclear disability picture, the Board 
remanded the case in June 1999 for a medical opinion from a 
VA urologist who was to review the medical record and examine 
the veteran.  The veteran's representative has pointed out 
that the examining urologist, Dr. Goodson, did not review the 
file prior to the examination and was thus unable to compare 
the pre- and post- motor vehicle accident symptoms.  The RO 
had another physician, Dr. Miller, review the examination 
report and provide an opinion, however, as noted by the 
representative, that opinion was ambiguous, and was of little 
value since Dr. Miller had not in fact examined the veteran.  

Dr. Goodson's opinion noted that the symptoms present could 
possibly be attributed to benign prostatic hypertrophy or 
neurologic consequences of the veteran's spinal cord injury.  
However, there was no indication that Dr. Goodson in fact 
examined the veteran's prostate, and he did not comment on 
the finding on the October 1996 VA examination of record that 
the veteran's prostate was of normal size and nontender.  The 
Board agrees with the representative's argument that Dr. 
Goodson's opinion is inadequate for ratings purposes since it 
was not based on consideration of the record, did not respond 
to prior finding of a normal prostate, did not demonstrate 
that an examination of the prostate was performed, and failed 
to explain the basis for the statement related to benign 
prostatic hypertrophy.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded a Board's decision because it failed to 
ensure that the regional office achieved full compliance with 
specific instructions contained in a Board remand).

In view of the above discussion, the veteran should be 
scheduled for an examination by a VA urologist who will 
review the entire record, then ascertain the current 
urological picture and express an opinion as to which of the 
symptoms found, if any, are attributable to the service 
connected epididymitis as opposed to residuals of his motor 
vehicle accident with partial paralysis.  

In view of the foregoing, the case is again remanded to the 
RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA urologist to 
determine the nature and extent of his 
chronic right epididymitis.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
Such a review is required to enable the 
examiner to compare, to the extent 
necessary, symptomatology of epididymitis 
prior to the veteran's motor vehicle 
accident resulting in paralysis with 
symptomatology subsequent to that 
accident.

All necessary tests should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  All urologic 
pathology and symptomatology, including 
pain, the need for drug therapy, urinary 
frequency and voiding dysfunction should 
be noted.  If any such symptomatology is 
found, the examiner must express an 
opinion as to which of the symptoms are 
attributable to the service connected 
right epididymitis as opposed to the 
partial paralysis or any other cause.  
The report of examination should include 
a complete rationale for the conclusions 
reached.   

2.  Following completion of the 
foregoing, the RO must review the claims 
folder.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, or if 
the examiner does not document that the 
claims folder was reviewed, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the above, the RO should readjudicate 
the veteran's claim.  A supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




